Citation Nr: 0607940	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to increased burial benefits.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans





ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1968.  
Records also reflect an additional period of active service 
of one month and two days, which has not been verified.  The 
veteran died in June 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Based on a review of the evidence of 
record, the Board finds that a remand for additional 
development is necessary before the appeal may be properly 
adjudicated.  

The veteran's death certificate shows that he died as an 
inpatient at Fawcett Memorial Hospital, Port Charlotte, 
Florida.  The death certificate states that the veteran's 
death was caused by cardiopulmonary arrest, an abdominal 
aortic aneurysm, depression, and post-traumatic stress 
disorder (PTSD).  However, the claims folder does not contain 
records of his terminal medical treatment.  

Although the claims folder contains a report dated January 
2003 which states the appellant was contacted by RO personnel 
and advised to submit the veteran's terminal hospital records 
and complete VA Form 21-4142 (authorization and consent to 
the release of information to the VA), there is no 
documentation in the claims folder that suggests Form 21-4142 
was ever sent to the appellant.  The importance of these 
records is clear.  In order to comply with the duty to 
assist, these records should be secured.  38 U.S.C.A.  
§ 5103A(b) (West 2002).  It would be of great help if the 
appellant could provide these records.

Also at issue is the appellant's entitlement to increased 
burial benefits.  By letter dated August 2002, the RO granted 
the appellant $300 in funeral costs and $300 for 
cemetary/plot costs in response to her claim for burial 
benefits.  In a notice of disagreement dated September 2002, 
the appellant contested the amount of burial allowance, 
stating that the veteran's death was service connected.  By 
letter dated April 2003, the RO acknowledged receipt of the 
appellant's September 2002 notice of disagreement regarding 
service-connected burial benefits.  Review of the claims 
folder, however, fails to disclose a statement of the case on 
that issue.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A.  
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29 (2005); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO should furnish the appellant 
with a statement of the case on the 
issue of entitlement to increased 
burial benefits.  It should afford the 
appellant the applicable time in which 
to perfect her appeal and proceed 
accordingly.  

2.	The RO should contact the appellant 
and ask her to   submit, or authorize 
VA to obtain, records of the veteran's 
terminal hospitalization at Fawcett 
Memorial Hospital, Port Charlotte, 
Florida.  If the appellant provides 
the necessary completed release, the 
RO should attempt to secure these 
records.  Correspondence with the 
appellant should be properly 
documented in the claims folder.

3.	After completing this development, the 
RO should readjudicate the issue of 
service connection for the cause of 
the veteran's death.  If it remains 
denied, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A.  § 5109B (West 2002).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

